NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUN 02 2010

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

EMILIANO ARGUETA ALANIS,                         No. 08-70370

               Petitioner,                       Agency No. A092-183-416

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                         Department of Homeland Security

                             Submitted March 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Emiliano Argueta Alanis, a native and citizen of Mexico, petitions for

review of the Department of Homeland Security’s (“DHS”) summary removal

order. We dismiss the petition for review.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Because the DHS cancelled Alanis’ removal order on May 20, 2009, there is

no longer a final order of removal for this court to review. See generally

Lopez-Ruiz v. Ashcroft, 298 F.3d 886, 887 (9th Cir. 2002) (order). We therefore

lack jurisdiction over this petition for review. See 8 U.S.C. § 1252(a)(1); see also

Alcala v. Holder, 563 F.3d 1009, 1016 (9th Cir. 2009) (“[W]here there is no final

order of removal, this court lacks jurisdiction even where a constitutional claim or

question of law is raised.”).

      PETITION FOR REVIEW DISMISSED.




                                          2                                    08-70370